Citation Nr: 1032280	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  07-00 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel





INTRODUCTION

The Veteran had active service from March 1967 to January 1969.

This matter arises before the Board of Veterans' Appeals (Board) 
from an October 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

The Veteran's application to reopen a claim for entitlement to 
service connection for a kidney infection has been raised by the 
record, but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After a careful review of the record, the Board finds that a 
remand for additional development is necessary before proceeding 
to evaluate the merits of the Veteran's claims.  

The Veteran contends that he suffered acoustic trauma during his 
military service that caused a current bilateral hearing loss 
disability and tinnitus as a result of exposure to loud noises 
from diesel engines and 50 caliber machine guns while serving on 
a river patrol craft during his period of active military service 
in the Republic of Vietnam.  He underwent compensation and 
pension examinations in September 2006 and October 2006.  Both 
examiners diagnosed the Veteran with tinnitus and found that the 
results of his audiological testing were unreliable.  However, 
neither examiner confirmed the presence of a current hearing loss 
disability or found that a hearing loss disability or tinnitus 
was caused by or aggravated by his period of active military 
service.  Subsequently, the Veteran submitted his own private 
audiological test conducted in December 2006.  This audiological 
evaluation only showed puretone thresholds depicted by graph, 
which the Board may not interpret on its own.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995).  Further complicating 
matters, the Board notes that the Veteran had a bilateral hearing 
loss disability noted on his January 1967 induction examination, 
as evidenced by audiometric readings of 50 decibels in his right 
ear and 40 decibels in his left ear at 4000 Hertz.  By the time 
of his discharge examination in January 1969, these results 
improved to 0 decibels in his right ear and 5 decibels in his 
left ear.  Nevertheless, the Board notes that a veteran will be 
considered to have been in sound condition when examined, 
accepted, and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service or where 
clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports are 
to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2009).  Since the Veteran's hearing loss 
disability was noted on his induction examination, the 
presumption of soundness does not apply to this disability.  

In light of the foregoing, the Board observes that many critical 
questions related to the Veteran's claimed disabilities remain 
unanswered.  For example, does the Veteran have a current hearing 
loss disability?  If so, what is the significance of his January 
1967 induction examination?  How did the Veteran's hearing loss 
disability improve during service?  Thus, the Veteran should be 
afforded a new compensation and pension examination with a state-
licensed audiologist who has not previously examined the Veteran.  
The examiner must provide an opinion stating whether it is at 
least as likely as not that the Veteran's tinnitus was caused by 
his period of active military service.  If the examiner finds 
that the Veteran does not have a current hearing loss disability 
as defined by VA regulations, he or she can conclude the 
examination report without providing an opinion regarding that 
disability.  If the Veteran does have a current hearing loss 
disability, the examiner should state whether the Veteran's 
hearing loss disability was aggravated beyond its natural 
progression during his period of active military service.  If the 
examiner finds that the Veteran's hearing loss disability did not 
exist prior to service, the examiner should indicate whether the 
Veteran's hearing loss disability was caused by the Veteran's 
period of active military service.  All findings and opinions 
should be described in sufficient detail and should not rely on 
speculation.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an appropriate 
examination with a state-licensed 
audiologist who has not previously 
examined the Veteran in order to determine 
the etiology or onset of his claimed 
bilateral hearing loss disability and 
tinnitus.  The claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
tests should be conducted, including a 
controlled Maryland speech discrimination 
test (Maryland CNC) and a puretone 
audiometry test, and the examiner should 
review the results of any testing prior to 
completion of the report.

The examiner should initially note whether 
the Veteran is diagnosed with a hearing 
loss disability.  If so, the examiner 
should specifically state whether it is at 
least as likely as not that the Veteran's 
hearing loss disability was aggravated 
beyond its natural progression during 
service.  In answering this question, the 
examiner should specifically comment on 
the significance of the Veteran's January 
1967 induction examination audiometric 
results.  If the examiner finds that the 
January 1967 induction examination is 
unreliable or inaccurate, he or she should 
explain why that test did not accurately 
portray the Veteran's hearing ability at 
induction.  Then, if the examiner 
determines that the Veteran's hearing loss 
disability did not preexist his military 
service, he or she should provide an 
opinion as to whether it is at least as 
likely as not (i.e., 50 percent or greater 
probability) that his hearing loss 
disability had its onset during military 
service or was otherwise caused by his 
military service.  The examiner should 
also provide an opinion as to whether it 
is at least as likely as not (i.e., 50 
percent or greater probability) that the 
Veteran's tinnitus had its onset during 
military service or was otherwise caused 
by his military service 

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  The report 
should also indicate that the examination 
was conducted by a state-licensed 
audiologist.  

2.   After any additional development deemed 
necessary is accomplished, the Veteran's 
claims should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the Veteran should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law, as well as regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



